Title: To Benjamin Franklin from Vincenzio Martinelli, 10 April 1781
From: Martinelli, Vincenzio
To: Franklin, Benjamin


Sir
Florence April the 10 1781
I received your very instructive Boock brought to me by the Bohemian pehilosofer. What you say of Canda has set me wriight about the importance of that immense continent to all the British Colonies of Amerique. What you say of Mr. Walpole rememberng me friendely geeves me plesure he ha been a very generus friend to me, and as long I live shall remember his benefactions. The Bohemian Fhilosofers Sudden departure for Rome has depriv’d me of the opportunity of paing him any Civility as your insinuation had disposed me to do. A month ago I had a momentanery tuch of frensy, wich few dops of a medicinal liquor dissipated in a sudden. My Phiscien advised I should leave of riding. I have done acordinly. I am gone 80. The to long siting has wickned my legs very much—I am and shall be for ever your honors most humble and obedient Servant
Vincent Martinelli
 
Addressed: To / The Honble. Doctor Franklin / Paris / sous Couvert de Mr. Lavabre Doerner & Comp.
